Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about April 7, 2003, which, inter alia, denied defendant’s motion insofar as it sought summary judgment dismissing plaintiffs first cause of action, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The lease agreement sought to be enforced by plaintiff was signed on behalf of defendant landlord by a person who was not an officer, director, shareholder or employee of defendant, and whose authority, if any, to bind defendant in the matter was not set forth in a signed writing. The lease agreement is therefore unenforceable under the statute of frauds (General Obligations Law § 5-703 [2]; see Commission on Ecumenical Mission & Relations of United Presbyt. Church v Roger Gray, Ltd., 27 NY2d 457, 464 [1971]; Urgo v Patel, 297 AD2d 376, 377 [2002]; DeMartin v Farina, 205 AD2d 659, 660 [1994]).
In view of the foregoing, we need not consider the other issues raised by the parties. Concur—Nardelli, J.P., Tom, Ellerin, Lerner and Friedman, JJ.